Appellant was convicted in the county court of LeFlore county for a violation of the prohibitory liquor law, and his punishment was assessed at a fine of fifty dollars and thirty days' imprisonment in the county jail. We have carefully examined the brief of counsel and find that the questions of law therein presented have repeatedly been passed upon adversely to the contention made in behalf of appellant. It is therefore unnecessary for us to go over these questions again. The evidence amply sustains the verdict. The judgment of the lower court is therefore affirmed.
ARMSTRONG and DOYLE, JJ., concur.